Title: From John Adams Smith to Jeremy Bentham, 11 December 1817
From: Smith, John Adams
To: Bentham, Jeremy


				
					Dear Sir.
					London 11. Dec 1817.
				
				The last letter of only two I have from Mr Adams is of 8 Octr. at Washington, he took upon him the duties of his new office 22 Sepr. & tells me that for the present he is so much engaged that probably he would not have time to write me again, for some time. But Sir while Mr. A. has not time to write to me, I believe he will not cease to think of you, & never neglect to make your great exertions as beneficial to our country, as you desire & as time & place & circumstance will allow. Believe that I go heart & hand in the undertaking for the improvement of things in our Country, if you will say to me, do! I will do it, in any manner to aid you in your labors, I can promise only the best wishes for improvement wherever it is needed. I do not despair, that your exertions may tend to make the people of the United States, a wiser, a better and a happier Nation & I miscalculated very much if your labors do not meet in their gratitude the recompense they seek—I am every day expecting the arrival of Mr. Rush; a son of the celebrated Dr. Rush—I shall have the pleasure to continue as the Secretary to the Mission, & I rejoice the more as it promisses the pleasure again of being admitted to your Society & kind attentions.I do not know the correspondence you allude to between Mr. Adams the Ex-President & some of the Governors—If I should be able to obtain it, I will do so—I rejoice that the reputation of Genl. Miranda, will be so far redeemed with a certain class of People, as I fancy it will be by the Article in the Quarterly, upon Spain & her Colonies—Respectfully yr very humble Servt.
				
					J. Adams Smith
				
				
			